Title: From James Madison to Edmund Pendleton, 9 October 1781
From: Madison, James
To: Pendleton, Edmund


Dr Sir
Philada. Octr. 9th. 1781
Having sent you the arguments on one side of the judiciary question relating to the property of Virga. seized by Mr. Nathan, it is but reasonable that you should see what was contended on the other side. With this view, although I in some measure usurp the task of Mr. Jones, I enclose the paper of Wednesday last. As it may escape Mr. Jones I also enclose a copy of Mr Adams Memorial to the States General. I wish I could have informed you of its being lodged in the Archives of their High Mightinesses instead of presenting it to you in print.
I am Dr. [Sir] Yrs. Affectionately
J. Madison Junr.